   8:18-cv-00493-JMG-CRZ Doc # 77 Filed: 07/07/20 Page 1 of 1 - Page ID # 626



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

 CAROL BAKER individually, and as
 Personal Representative of the Estate of
 ROBERT BAKER SR., deceased,

                                Plaintiffs,
 v.                                                                    CASE NO. 8:18-cv-493

 BIG OX ENERGY, LLC and BIG OX                                         RULE 502(d) ORDER
 ENERGY-SIOUXLAND, LLC,

                                Defendants.

 BIG OX ENERGY, LLC, and BIG OX
 ENERGY-SIOUXLAND, LLC,

         Defendants/Third-Party Plaintiffs,

 v.

 OLSSON, INC. and CHS, INC.,

                 Third-Party Defendants.
        As requested in the parties' joint motion, (Filing No. 76), which is hereby granted,

       1.         The production of attorney-client privileged or work-product protected
documents, electronically stored information (“ESI”), or information, whether inadvertent or
otherwise, is not a waiver of the privilege or protection in this case or in any other federal or state
proceeding. This Order shall be interpreted to provide the maximum protection allowed by Federal
Rule of Evidence 502(d).
       2.         Nothing contained herein is intended to or shall serve to limit a party’s right to
conduct a review of documents, ESI, or information (including metadata) for relevance,
responsiveness, and/or segregation of privileged and/or protected information before production.


       July 6, 2020.                                        BY THE COURT:


                                                            _______________________
                                                            Cheryl R. Zwart
                                                            United
                                                            United States
                                                                   States Magistrate
                                                                          Magistrate Judge
                                                                                     Judge
